Citation Nr: 1500449	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  11-08 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for residuals of neck injury.

2. Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from August 1983 to June 1986. He also had duty with the Mississippi National Guard from June 1986 to June 1991. That National Guard service included two- and three-week periods of active duty for training in May 1987, May 1988, September 1989, July 1990, and late May and early June 1991.

This appeal comes before the Board of Veterans' Appeals from a December 2009 rating decision of the Jackson, Mississippi Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied service connection for residuals of neck injury and for an acquired psychiatric disorder.

In May 2014, the Board remanded the case to the RO to provide notice to the Veteran regarding the types of evidence that could support his claims, and to develop additional evidence. The Board is satisfied that there has been substantial compliance with the remand directives. The Board will proceed with review of the case. See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran did not sustain neck injury during service.

2. Cervical spine disorders documented several years after service are not related to injury, disease, or other events during service.

3. No psychiatric disorder became manifest during service or has been medically linked to service.

4. The Veteran has not been diagnosed with a psychosis nor with PTSD.



CONCLUSIONS OF LAW

1. The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2. The criteria for service connection for a psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

Under the notice requirements, VA is to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (Notice errors are reviewed under a prejudicial error rule).

VA satisfied the duty to notify in letters issued in 2010 and 2014. In those letters, VA advised the Veteran what information was needed to substantiate claims for service connection. The letters also informed the Veteran how VA assigns disability ratings and effective dates. The letters also indicated who was to provide the evidence.

The records regarding the Veteran's VA benefits claims are all contained in the Veterans Benefits Management System (VBMS) and Virtual VA electronic records systems. Those records include claims and other statements from the Veteran, and include some records from the United States Social Security Administration (SSA). The record includes a small number of medical records from the Veteran's active duty and National Guard service, but does not include his complete medical records from either type of service. The RO made multiple searches for the service medical records, but those searches were unsuccessful. In a February 2009 Memorandum, the RO made a formal finding that his service medical records were not available for review. In the May 2014 remand, the Board noted VA's duties to a claimant when service medical records are lost or missing. The Board instructed the RO to inform the Veteran regarding other types of evidence that could help to support his claims. In a July 2014 letter, the VA Appeals Management Center (AMC) informed the Veteran regarding other types of evidence that could help to support his claims. Also in the May 2014 remand, the Board instructed the RO to seek verification of the dates of the Veteran's National Guard active duty for training. A record showing those dates was obtained. The Board is satisfied that there has been substantial compliance with the directives in the May 2014 remand. Therefore, no further remand with respect to those directives is needed. See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has not had VA medical examinations that addressed his claims. VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon, 20 Vet. App. at 83. The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

The Veteran has reported that he has current residuals of a neck injury and that he has current psychiatric problems. He has not clearly reported that he sustained a neck injury during service. He has suggested or implied that current psychiatric problems are related to experiences during service. The AMC informed the Veteran of the types of evidence that would help to support his claims. He has not submitted any additional evidence. In addition, the assembled record contains reports of service medical examinations performed at separation from active service and toward the end of his years of National Guard service. Those reports indicate normal spine and musculoskeletal condition and normal psychiatric condition. The Board finds that there is no evidence supporting links between service and current neck or psychiatric disorders that meets even the low threshold for providing a medical examination or obtaining a medical opinion. Therefore, VA does not have a duty to provide an examination or obtain an opinion regarding the claims on appeal.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the Veteran's interests. See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless, and does not prohibit consideration of the claims on the merits. See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Residuals of Neck Injury

In April 2009, the Veteran submitted a claim for service connection for residuals of a broken neck. Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection for certain chronic diseases, including arthritis, may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran had a service medical examination in May 1986, shortly before his separation from his 1983 to 1986 period of active service. The examiner checked normal for the condition of the Veteran's spine, upper extremities, and other musculoskeletal areas. 

The Veteran had a periodic medical examination in April 1990 for National Guard service purposes. The examiner checked normal for the condition of the Veteran's spine, upper extremities, and other musculoskeletal areas. It was noted that the Veteran had not experienced any significant illnesses since the previous examination.

The record contains information related to the Veteran's claim for SSA disability benefits, which SSA granted from May 1999 forward. In an SSA determination, it is noted that the Veteran reported inability to work from April 1999 forward, because 

of neck pain, and pain and numbness in the left and right arms and right chest. It was noted that there was a history of cervical spine surgery, and that medical imaging showed cervical spine decompression and spondylosis.

In a May 2009 statement, the Veteran reported that he sustained a broken neck at home, when he tripped over a table.

The Veteran has reported that he injured his neck when he tripped at home, but he has not stated whether that occurred while he was in service. Considering the absence of neck or arm problems on examinations in 1986 and 1990, the evidence does not tend to suggest that any incident during service created chronic or recurrent neck or arm problems, including the problems documented by 1999. The Board finds that the preponderance of the evidence is against incurrence of a neck injury during service. The Board therefore denies service connection for residuals of neck injury.

Acquired Psychiatric Disorder

The Veteran contends that he has a current psychiatric disorder that is attributable to experiences during service. Specifically, he notes that during his service in Berlin, Germany, there was a bombing in a nightclub that he frequented. The Board notes that in April 1986 a bomb exploded in a nightclub in Berlin. Two United States service members were killed and many service members and other persons were injured. The Veteran does not state that he witnessed the bombing or its aftermath.  Rather, he states that since he used to frequent the club, he "could have been killed."  

Psychoses are among the chronic diseases for which service connection can be presumed if manifested to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. In addition, the psychiatric disorder post-traumatic stress disorder (PTSD) can, under certain circumstances, be found to be service connected even if it becomes manifest after separation from service. PTSD is a mental disorder that develops as a result of traumatic experience. Service connection for PTSD that becomes manifest after separation from service requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a recognizable stressor during service varies depending on the circumstances of the veteran's service and of the claimed stressor. If the veteran engaged in combat with the enemy, the claimed stressor is related to that combat, and the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, then, in the absence of clear and convincing evidence to the contrary, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(2). Similarly, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity, a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, then, in the absence of clear and convincing evidence to the contrary, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(3). If a veteran's service and claimed stressor was not under circumstances that provide for his or her lay testimony alone to establish the occurrence of the stressor, the record must contain service records that corroborate the veteran's testimony as to the occurrence of the claimed stressor. See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The report of the service medical examination of the Veteran in May 1986, shortly before his separation from active service, is silent for symptoms or finding of any psychiatric disorder. In the report of the April 1990 National Guard medical examination, the examiner checked normal for the Veteran's psychiatric condition. It was noted that the Veteran had not experienced any significant illnesses since the previous examination.

The Veteran has not clearly reported that he had onset of a psychiatric disorder during service. In addition, no psychiatric problems were noted on service examinations in 1986 and 1990. The Board therefore finds that the preponderance of the evidence is against the onset of a psychiatric disorder during service. There is no indication that the Veteran ever had or currently has a psychosis. He has not been diagnosed with one, and he has not reported symptoms of psychosis. Therefore, there is no basis to consider service connection for psychosis on a direct or presumed basis. With respect to PTSD, the Veteran has reported that during service a distressing event, the club bombing, occurred in the city in which he served, and harmed other service members. He has not directly discussed the reaction he had to that event at the time or any ongoing or delayed onset symptoms arguably related to that event. More importantly, there is no indication that he has been diagnosed with PTSD. In the absence of a medical diagnosis of PTSD, one of the conditions essential for service connection for PTSD is not met. In summary, as the preponderance of the evidence is against incurrence of any psychiatric disorder in service, and as there is no diagnosis of a psychosis or of PTSD, the Board denies service connection for a psychiatric disorder.



ORDER

Entitlement to service connection for residuals of neck injury is denied.

Entitlement to service connection for an acquired psychiatric disability is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


